Citation Nr: 0939888	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for arthritis of the 
left hip joint.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, denied the 
benefits sought. 

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2009.

The issue involving entitlement to service connection for 
arthritis of the left hip joint is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 12, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wished to withdraw his appeal with regard to 
the matter involving an increased rating for service-
connected GERD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of an increased rating for the service-connected GERD 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  

In this case, at the Veteran's Board hearing at the RO he 
expressed his intent to withdraw his Substantive Appeal as to 
the pending claim for increase.  Hence, as final decision has 
not rendered as to this matter, there remains no allegation 
of error of fact or law for appellate consideration at this 
time.  Accordingly, the Board does not have jurisdiction to 
review the appeal and must dismiss it.  


ORDER

The appeal of the claim for an increased rating for the 
service-connected GERD is dismissed.  


REMAND
 
The veteran contends that his left hip arthritis is related 
to some aspect of his period of active duty service which 
spanned more than 20 years and ended in April 1990.   

X-rays of the hips and pelvis document mild degenerative 
changes, left hip greater than right hip.  Service treatment 
records document complaints of left hip pain during service.  
The Veteran reported complaints of left hip pain shortly 
after service.  At his August 2009 hearing, the Veteran 
testified that during his military service he hurt his left 
hip during an in-service motor vehicle accident in June 1979.  
He also reported that he injured it again in January 1980 and 
February 1984.  

The Board notes that the July 2009 VA examiner who provided 
an opinion against the likelihood that the Veteran's left hip 
problems were related to service noted only one in-service 
complaint of left hip pain between 1981 and 1984.  It does 
not appear that the VA examiner has considered the accurate 
history of the Veteran's inservice left hip problems or his 
complaints of hip and pelvis problems shortly after service.  

Another VA examination is in order.  

The RO should arrange for the Veteran to undergo VA 
examination at the Phoenix VA Medical Center (VAMC) in order 
to obtain a medical opinion as to the likelihood that the 
Veteran has a left hip disability due to his military 
service.  In addition, the Board finds that the VA 
examination should be conducted by a different VA examiner 
then the one who conducted the July 2009 VA examination.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
remaining on appeal that is not already of record.  Prior to 
any examination, copies of any  outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, the remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination at the Phoenix VAMC, by an 
examiner other than the one who performed 
the July 2009 examination, to ascertain 
the nature and likely etiology of the 
Veteran's arthritis of the left hip.

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should provide a diagnosis 
for any left hip disorder found, and give 
a medical opinion as to whether it is at 
least as likely as not that any diagnosed 
left hip disorder is related to any 
aspect of the Veteran's period of service 
lasting more than 20 years.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of entitlement to service 
connection for a left hip disorder should 
be reviewed in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


